Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/4/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015-057811A to Hiura.
Regarding claims 1 and 10, Hiura teaches a solar cell module comprising
a first substrate (“back surface protective layer” under Example 1 on p. 11 of the translation)
a second substrate (“surface protective layer…directed to the sunlight receiving surface”)
a cell unit (“photoelectric conversion layer”) disposed between the first substrate and the second substrate
a first thermosetting resin layer (first described “sheet of sealing material made of a thermosetting resin”) disposed between the cell unit and the first substrate
a first thermoplastic resin layer (first described “sealing material sheet made of thermoplastic resin”) disposed between the cell unit and the first thermosetting resin layer, wherein the first thermoplastic resin layer and the first thermosetting resin layer have a thickness ratio of 1:1 (both are 400 micrometers in thickness)
a second thermosetting layer (second described “sealing material made of a thermosetting resin”) disposed between the cell unit and the second substrate and
a second thermoplastic resin layer (second described “sealing material made of thermoplastic resin”) disposed between the cell unit and the second thermosetting resin layer, wherein the second thermoplastic resin layer and the second thermosetting resin layer have a thickness ratio of 1:1 (both are 400 micrometers in thickness)
wherein the solar cell module has a flat surface (Fig. 1; text recites “a solar cell module having the layer configuration shown in FIG. 1”; MPEP §2125).
Per claim 10, Hiura teaches the limitations of claim 1. The first thermoplastic resin layer and the second thermoplastic resin layer have a glass transition temperature of -20.5oC (Table 1, middle p. 10 of translation).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiura as applied to claim 1 above.
Regarding claim 2, Hiura teaches the limitations of claim 1. Hiura teaches that the first substrate and the second substrate comprise polycarbonate resin, and that the substrates function to protect the surface of the modules. While the disclosed embodiment does not specifically teach the first and second substrate comprise polyolefin resin, Hiura teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form those components of polyolefin resin, as it would have merely required the choice of a known material for its protective properties (bottom p. 2, top p. 5 of translation). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiura.
Regarding claim 12, Hiura teaches a solar cell module comprising
a first substrate (“back surface protective layer” under Example 1 on p. 11 of the translation)
a second substrate (“surface protective layer…directed to the sunlight receiving surface”)
a cell unit (“photoelectric conversion layer”) disposed between the first substrate and the second substrate
a first thermosetting resin layer (first described “sheet of sealing material made of a thermosetting resin”) disposed between the cell unit and the first substrate
a first thermoplastic resin layer (first described “sealing material sheet made of thermoplastic resin”) disposed between the cell unit and the first thermosetting resin layer, wherein the first thermoplastic resin layer and the first thermosetting resin layer have a thickness ratio of 1:1 (both are 400 micrometers in thickness)
a second thermosetting layer (second described “sealing material made of a thermosetting resin”) disposed between the cell unit and the second substrate and
a second thermoplastic resin layer (second described “sealing material made of thermoplastic resin”) disposed between the cell unit and the second thermosetting resin layer, wherein the second thermoplastic resin layer and the second thermosetting resin layer have a thickness ratio of 1:1 (both are 400 micrometers in thickness).
The thickness of the first thermoplastic resin layer and the second thermoplastic resin layer are each 400 micrometers. While the reference does not teach an embodiment in which the thickness is in the claimed range, the thickness is so closed to the same range that a skilled artisan would expect a solar cell module formed in the claimed way to have similar properties. [A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”. MPEP §2144.05.I.

Claim 6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiura as applied to claim 1 above, and further in view of US PGPub 2013/0264724 to Telgenbuscher (of record).
Regarding claim 6, Hiura teaches the limitations of claim 1. Hiura teaches that the material of the first thermoplastic resin layer and the second thermoplastic resin layer may comprise acrylates and functions as a sealing material (bottom of p. 8 of translation), but does not teach the specific compositions. Telgenbuscher, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a diblock acrylic-based polymer such as poly(methylmethacrylate-b-isoprene) or poly(methylmethacrylate-b-butadiene) (¶0075, 0076, 0078) as a sealing material because such materials provide favorable moisture transmission properties (¶0005, 0071, 0074). 
Regarding claims 13-15, Hiura teaches the limitations of claim 1. Hiura teaches that the first thermoplastic resin layer and the second thermoplastic resin layer function as sealing materials, but does not teach the specific compositions. Telgenbuscher, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a hydrogenated (styrene-isoprene) diblock copolymer (¶0075, 0076) as a sealing material because such materials provide favorable moisture and light transmission properties (¶0005, 0071, 0074). Telgenbuscher also teaches that a styrene block in the diblock hydrogenated styrene-based resin has a weight ratio between 10wt% and 35wt% (¶0079). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiura as applied to claim 1 above, and further in view of US PGPub 2015/0129018 to Declerck (of record).
Regarding claim 11, Hiura teaches the limitations of claim 1, but does not teach that
the first thermoplastic resin layer and the second thermoplastic resin layer have a particular melt flow
index. Declerck teaches that it would have been obvious as of the effective filing date of the claimed
invention for a person having ordinary skill in the art to form the first and second thermoplastic resin
layers to have a melt flow index of between -2 and 2 (¶0038, 0055), as that range is conventional in the
art. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is
a reasonable expectation of success. See In re Merck & Co., Inc., 8300 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP §2143.02). As such, the range of modified-Hiura overlaps the claimed range.

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. The arguments regarding claim 1 are no longer pertinent, as that claim is anticipated by the prior art. The Remarks do not address the differences between its dependent claims and the prior art; therefore the rejection of those claims as being prima facie obvious in view of the respective combination of references is proper. 
Claim 12 is rejected as being obvious in view of the prior art. Regarding the argument of criticality of the range of thicknesses, the Examiner notes that Example III of the declaration filed 8/4/2022 has a first and second thermoplastic resin layer thickness of 440 micrometers, and a thickness of a first and second thermosetting resin layer of 1040 micrometers. Example IV has a first and second thermoplastic resin layer thickness of 511 micrometers, and a thickness of a first and second thermosetting resin layer of 400 micrometers. A skilled artisan would consider Examples I, II, and IV comparable, but could not conclude that a thermoplastic resin layer thickness of 400 micrometers thickness was solely to blame for the failure of the creep test. Therefore the evidence is insufficient to establish the criticality of the range, and the above conclusion of prima facie obviousness is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2002-270881A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726